Citation Nr: 0116339	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1997 rating decision issued by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Although the veteran requested a Travel Board hearing at the 
RO on VA Form 9's dated in May and September 1998, he changed 
his request instead to an RO hearing in a statement received 
in June 1999.  An RO hearing was scheduled for July 23, 1999, 
but the veteran failed to appear for the hearing.  The 
veteran did not request that the hearing be postponed or 
rescheduled.  Accordingly, the Board will proceed as though 
the veteran's request for a personal hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  In an unappealed October 1994 rating decision, the RO 
denied service connection for PTSD.

2.  Evidence added to the record since the RO's October 1994 
decision is either cumulative of previously considered 
evidence or is not so significant that it must be considered 
in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1994 RO decision, denying service connection 
for PTSD, is final.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108  (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.156 (2000). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the December 1997 rating decision, the provisions 
of 38 U.S.C.A. § 5107 were substantially revised.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board finds that, as the revised 
version of 38 U.S.C.A. § 5107 eliminates the "well-grounded 
claim" requirement, this revision is more favorable to the 
claimant than the former provisions of 38 U.S.C.A. § 5107 
(West 1991) and is, therefore, applicable under Karnas.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
138, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for a nervous disorder to 
include PTSD in a September 1992 rating decision, noting that 
the evidence of record was insufficient for rating purposes 
as veteran had failed to report for a scheduled VA 
examination.  38 C.F.R. § 3.655(b) (2000).  By a letter dated 
December 7, 1992, the veteran received written notification 
of this action and was advised of his appellate rights, but 
no appeal was initiated within one year of the notification.  
The veteran filed a claim in April 1994 for service 
connection for PTSD, which the RO denied in an October 1994 
decision.  That decision noted that, although the VA examiner 
had diagnosed the veteran with PTSD, that diagnosis was based 
solely on information furnished to the examiner by the 
veteran and there was no evidence of record to corroborate 
the veteran's history of in-service stressors, which were not 
supported by military personnel records.  In a December 1997 
rating decision, the subject of this appeal, the RO reopened 
the veteran's claim for service connection for PTSD, denying 
it based on no evidence of an in-service stressor and the 
results of an August 1997 VA examination that ruled out a 
diagnosis of PTSD and noted that the veteran suffered from 
malingering with a personality disorder with mixed features, 
including dependent, histrionic and schizotypal traits. 

Since the veteran did not perfect an appeal of the September 
1992 and October 1994 RO decisions, they became final and are 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2000). 

The Board finds that in this case the veteran and his 
representative were advised by VA of the information required 
to reopen the claims and the Board may proceed with appellate 
review.  In this regard, the Board notes that the RO, in a 
July 1996 letter to the veteran, explained that evidence to 
reopen his service-connection claim would show that the 
clinical diagnosis of PTSD must be supported by findings 
shown on examination and reasonable evidence of stressful 
events in service and that he would need to submit evidence 
corroborating his history of stressful in-service events.  
Therefore, the Board may proceed with its appellate review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

With the exception of some of the veteran's statements, the 
evidence presented after the RO's October 1994 denial was not 
submitted previously to agency decisionmakers.  Therefore, 
the Board finds that most of the evidence submitted since 
October 1994 with regard to the veteran's PTSD claim is new 
but that the evidence is not material.  The additional 
evidence associated with the claims file contains no evidence 
of a verified inservice stressor.  Moreover, while not 
necessarily pertinent to the Board's current decision, the 
recently received evidence casts doubt on the diagnosis of 
PTSD.  

When the case was previously decided in October 1994, it was 
denied because there was no evidence of record to corroborate 
the veteran's history of stressful events and the diagnosis 
of PTSD on the VA examination was based solely on information 
that the veteran provided to the examiner and was not 
supported by military personnel records.  Like the evidence 
before the RO in October 1994, the new evidence shows that 
the veteran had been diagnosed with PTSD and treated for 
anxiety.  However, there is still no evidence of a confirmed 
diagnosis of PTSD with verification of the veteran's 
statements as to the occurrence of the claimed stressors, 
i.e., shooting a girl or seeing others shot and being shot 
at.  In this regard, the Board notes that the veteran's DD 
Form 214 indicated that his most significant duty assignment 
was as a cook with the 277th S&S Battalion and that the 
veteran only had one year, one month and two days of foreign 
service.  The DA 20 indicates that the veteran served in 
Vietnam from July 1969 to August 1970 but shows that the 
veteran earned no combat decorations or awards.  In an effort 
to verify the veteran's stressors, the RO sent the veteran 
several letters in July 1992, July 1996 and January 2000 
requesting PTSD stressor information, to which the veteran 
never replied preventing the RO from obtaining further 
information to corroborate his alleged stressors.  

The additional evidence associated with the claims file since 
the October 1994 includes a January 2000 VA outpatient report 
reflecting treatment for anxiety, a private 1995 mental 
status examination and assessment of history report and an 
April 2000 VA examination report, the latter two of which 
contain diagnoses of PTSD based solely on the veteran's 
history without corroboration of the alleged stressful 
events.  Although non-VA and VA medical personnel have 
diagnosed the veteran with PTSD, the August 1997 VA PTSD 
examiner noted that the veteran's reports of events in 
Vietnam were inconsistent from examination to examination.  
As a result, the 1997 VA examiner assessed the veteran with 
malingering and a personality disorder, with mixed features 
including dependent, histrionic and schizotypal traits; 
therefore, there is no confirmed diagnosis of PTSD linked to 
a verified stressor, which was the basis of the RO's October 
1994 denial.  

Thus, the Board finds that the submitted medical evidence is 
cumulative and is not material because it does not bear 
directly and substantially upon whether there is evidence of 
a claimed stressor with which to confirm a diagnosis of PTSD, 
the same elements that were missing at the time of the RO's 
denial in October 1994.  The Board finds that the medical 
evidence does not provide "a more complete picture of the 
circumstances surrounding the origin of [the] veteran's" 
disorders.  Hodge, 155 F.3d at 1363.

In this regard, the Board observes that the various 
statements of the veteran noted in his medical records are 
cumulative.  Although the veteran is competent to describe 
incidents and symptoms during service, lay assertions of 
medical causation are insufficient, by themselves, to reopen 
a previously denied claim.  38 U.S.C.A. § 5108; Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  His statements are 
cumulative and, therefore, are not material.  As such, new 
and material evidence has not been submitted and the 
veteran's claim must be denied.  See 38 C.F.R. 
§ 3.156(a). 

Absent confirmatory evidence of participation in combat, to 
reopen his claim, the record must contain service records or 
other corroborative evidence, which substantiates or verifies 
the veteran's statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 128, 138-50 (1997); 38 C.F.R. § 3.304(f) 
(2000).  The Board notes that the veteran is always free to 
submit more detailed information to describe any stressful 
incidents and corroborate their occurrence as requested in 
the RO's numerous letters.  However, the veteran is advised 
that the duty to assist is not a one-way street.  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for PTSD is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

